Citation Nr: 1001186	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss from August 24, 2004.

2.  Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling from August 24, 
2004.

3.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) from 
August 24, 2004, to November 7, 2008, and an evaluation in 
excess of 70 percent from November 8, 2008.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a chronic 
disability manifested by left hand numbness, including as 
secondary to a back disability.

6.  Entitlement to service connection for a chronic 
disability manifested by an altered gait, including as 
secondary to a back disability.

7.  Entitlement to service connection for a neck disability, 
including as secondary to a back disability.

8.  Entitlement to a higher initial rating for type 2 
diabetes mellitus with glomerulonephritis, renal 
insufficiency, erectile dysfunction, and dermatitis, 
currently evaluated as 20 percent disabling from 
September 21, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 and January 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The claim for a higher initial evaluation for type 2 diabetes 
mellitus as well as service connection for a back disability, 
a chronic disability manifested by left hand numbness, a 
chronic disability manifested by an altered gait, and a neck 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From August 24, 2004, the Veteran's service-connected 
hearing loss is manifest by no worse than level III hearing 
impairment in the right ear and level II hearing impairment 
in the left ear for VA purposes.

2.  From August 24, 2004, the Veteran experiences recurrent 
tinnitus and has been assigned a rating of 10 percent, the 
maximum schedular rating available under Diagnostic Code 
6260.


CONCLUSIONS OF LAW

1.  From August 24, 2004, the criteria for an initial 
compensable rating for service-connected hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 3.385, 4.3, 4.7, 
4.85, 4.86 Diagnostic Code 6100 (2009).

2.  From August 24, 2004, there is no legal basis for the 
assignment of a schedular evaluation in excess of 10 percent 
for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002). 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for bilateral hearing loss and tinnitus.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability evaluation has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that the Veteran was provided before service connection was 
granted was legally sufficient (i.e., the September 2004 
38 U.S.C.A. § 5103(a) notice letter provided to the Veteran 
prior to the June 2005 rating decision), VA's duty to notify 
in this case has been satisfied.  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that the Veteran identified 
Hearing Advantage and Costco Hearing Center as treatment 
providers with relevant records.  Available records from 
those facilities as well as his VA treatment records were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in February 2005 and November 2008 the Veteran 
was afforded examinations, the reports of which are of 
record.  When VA undertakes to provide an examination or 
obtain an opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that these examinations are 
adequate for rating purposes because the examiners had the 
Veteran's claims files and conducted evaluations of the 
claimant which allows the Board to rate the severity of her 
disabilities under all applicable rating criteria.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet 
App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining an examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4) (2009). 

The Board notes that the record includes an August 2004 
letter from the Social Security Administration (SSA) to the 
Veteran regarding his claim for SSA disability benefits.  
However, a review of the record on appeal does not show that 
the Veteran ever continued that claim much less was granted 
SSA disabilities benefits.  Moreover, neither the Veteran nor 
his representative has ever claimed that the SSA has records 
on the claimant that are relevant to the current appeal.  
Therefore, the Board finds that VA adjudication of the 
current appeal may go forward without a document request to 
the SSA because, unlike the facts in Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000) and Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992), the current record does not show that the 
Veteran is in receipt of SSA disability benefits.  Also see 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

As to the Veteran and/or his representative's argument that 
the Diagnostic Code  used to rate hearing loss does not 
adequately compensate the Veteran for the disability caused 
by his hearing loss and therefore another method should be 
used, the Board finds that the regulations specifically set 
forth the manner in which a Veteran's hearing impairment is 
evaluated on a schedular basis.  Sections 4.85 and 4.86 
detail the specific criteria for disability ratings as 
described above.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from hearing loss in civil 
occupations.  38 C.F.R. § 4.1.  VA has determined that the 
audiometric and speech discrimination testing is the 
appropriate method for evaluating hearing impairment.  See 
64 Fed. Reg. 25,202-210 (May 11, 1999); 52 Fed. Reg. 44,117- 
122 (Nov. 18, 1987).

As noted in more detail below, the Court has held that the 
disability rating for hearing loss is determined by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Additionally, the 
Court has held that VA's audiometric testing methods are 
valid.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 
(2007).  Thus, the Veteran's contentions amount to a call for 
an evaluation of his hearing loss under alternative criteria.  
However, the Board is bound by the regulations and must 
evaluate the Veteran's disability as set forth therein.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Analysis

The Veteran contends that his hearing loss and tinnitus have 
been more disabling than indicated by the assigned rating.  
He therefore contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In exceptional cases, where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to service-connected disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2009).  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
determination of whether a claimant is entitled to an extra-
schedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2009).  The first step is to 
determine whether the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  If so, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors, such as marked interference with employment 
or frequent periods of hospitalization.  If the first two 
steps have been satisfied, the third step is to refer the 
claim to the under Secretary for Benefits or the Director of 
the Compensation and Pension Service for determination of 
whether an extra-schedular rating is warranted.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A.  Hearing Loss

The Veteran's service-connected hearing loss has been 
evaluated as non-compensably (zero percent) disabling.  The 
assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2009).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2009).

In February 2005, the Veteran underwent a VA ordered 
audiological examination in connection with this claim.  At 
the examination, the Veteran's right ear puretone audiometry 
was 20 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 
45 decibels at 3000 Hertz, and 50 decibels at 4000 Hertz with 
an average of 34 decibels.  The Veteran's right ear 
controlled speech discrimination tests score was 80 percent 
under the Maryland CNC.  With the utilization of Table VI, 
the right ear is assigned Level III hearing impairment.  The 
Veteran's left ear puretone audiometry was 25 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, 45 decibels at 3000 
Hertz, and 55 decibels at 4000 Hertz with an average of 38 
decibels.  The Veteran's left ear controlled speech 
discrimination tests score was 88 percent under the Maryland 
CNC.  With the utilization of Table, VI, the left ear is 
assigned Level II hearing impairment.  Applying the results 
to Table VII, a noncompensable rating is warranted based on 
the February 2005 examination.

In November 2008, the Veteran underwent another VA ordered 
audiological examination in connection with this claim.  At 
the examination, the Veteran's right ear puretone audiometry 
was 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
50 decibels at 3000 Hertz, and 55 decibels at 4000 Hertz with 
an average of 32 decibels.  The Veteran's right ear 
controlled speech discrimination tests score was 86 percent 
under the Maryland CNC.  With the utilization of Table VI, 
the right ear is assigned Level II hearing impairment.  The 
Veteran's left ear puretone audiometry was 10 decibels at 
1000 Hertz, 5 decibels at 2000 Hertz, 55 decibels at 3000 
Hertz, and 55 decibels at 4000 Hertz with an average of 32 
decibels.  The Veteran's left ear controlled speech 
discrimination tests score was 86 percent under the Maryland 
CNC.  With the utilization of Table VI, the left ear is 
assigned Level II hearing impairment.  Applying the results 
to Table VII, a noncompensable rating is also warranted based 
on the November 2008 examination.

Therefore, a compensable evaluation is not warranted under 
Table VII.  38 C.F.R. § 4.85.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the Veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Moreover, no examiner has indicated that the 
use of speech discrimination scores is inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

In reaching the above conclusion, the Board has not 
overlooked the August 2004 audiological evaluation conducted 
by Hearing Advantage and the November 2008 audiological 
evaluation by Costco Hearing.  However, the private 
audiological evaluations were graphical representations of 
the audiometric evaluation without interpretations of those 
graphs.  In this regard, in Kelly v. Brown, 7 Vet. App. 471 
(1995), the Court held that the Board may not interpret 
graphical representations of audiometric data.  Rather, the 
examiner must provide numerical results.  Moreover, there is 
no indication that either private audiologist reported the 
Veteran's controlled speech discrimination tests score under 
the Maryland CNC.  See 38 C.F.R. §§ 3.385, 4.85(a).  
Therefore, the Board finds that neither report can be used to 
rate the severity of the Veteran's hearing loss disability. 

Based on the Veteran's and his representative's written 
statements to the RO, regarding the rating schedule not 
adequately compensating the claimant for the problems caused 
by his bilateral hearing loss, the Board will considered the 
application of 38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran's representative claims that the rating schedule does 
not adequately compensating the claimant for the problems 
caused by his bilateral hearing loss, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his bilateral hearing loss, acting 
alone, has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO or the claimant's statements to his VA 
and private examiners.  In this regard, while the Veteran is 
credible to report on what he sees and feels and others are 
credible to report on what they can see, neither the Veteran 
nor his representative are competent to report that a service 
connected disability meets the criteria for a higher initial 
evaluation because such an opinion requires medical expertise 
which they have not been shown to have.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Evans, supra. 

B.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260.  Under that 
diagnostic code, a maximum schedular rating of 10 percent is 
assigned for recurrent tinnitus.  Following the criteria, 
note (2) states:  "Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87 
(Diagnostic Code 6260).

February 2005 and November 2008 VA ordered audiological 
examination reports indicate that the Veteran experiences 
tinnitus.  He has been assigned a 10 percent rating 
throughout the pendency of the claim.  Because 10 percent is 
the highest schedular rating allowed for tinnitus, there is 
no legal basis for the assignment of a higher schedular 
rating.  

According to note (2), only a single evaluation for recurrent 
tinnitus is allowable.  The United States Court of Appeals 
for the Federal Circuit affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing 
previous versions of Diagnostic Code 6260).  Consequently, a 
claim for an increased schedular rating for tinnitus must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack 
of legal merit).  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

The above determination is based upon consideration of 
applicable rating provisions.  The Board also finds that the 
Veteran's tinnitus disability picture is not so exceptional 
that the available schedular evaluations for that service-
connected disability are inadequate.  See 38 C.F.R. 
§ 3.321(b)(1).  The symptoms of his tinnitus have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's tinnitus 
disability picture is not contemplated by the rating 
schedule, including because it causes frequent periods of 
hospitalization or marked interference with employment, 
referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun, 22 Vet. App. at 
115-16.

C.  Conclusion

For all the foregoing reasons, the Board finds that the claim 
for a higher initial evaluation for hearing loss and tinnitus 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims for higher initial ratings, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

An initial compensable evaluation for hearing loss is denied 
at all times from April 24, 2004.

An initial evaluation in excess of 10 percent for tinnitus is 
denied at all times from April 24, 2004.


REMAND

The Veteran contends that his PTSD has been more disabling 
than indicated by the assigned ratings.  He therefore 
contends that higher ratings are warranted.  Additionally, in 
a July 2009 statement, the Veteran's representative argued 
that that the Veteran should be considered for a total 
disability rating based on individual unemployability (TDIU) 
due to his PTSD.  

In this regard, the Court has held that when evidence of 
unemployability is presented, the issue of whether a TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  
Therefore, the Board finds that the claim for higher initial 
ratings for PTSD must be remanded for the RO to address 
whether a TDIU is warranted.

As to the service connection claims, in March 2006 the 
Veteran contended that his back disability and residual left 
hand numbness, an altered gait, and a neck disability were 
caused by unloading wounded soldiers out of helicopters as 
part of his duties as a medic in Vietnam.  The Veteran 
further contends that he was treated for his back disability 
in service and he has developed left hand numbness, an 
altered gait, and a neck disability secondary to his back 
disability.

In this regard, a review of the Veteran's STRs reveals that 
the Veteran did seek treatment for back pain service.  A 
February 1966 medical treatment record indicates treatment 
for severe back pain at the 8th Field Hospital with the note:  
"To see Dr. Eku"; however, there are no other records 
related to the Veteran's back pain treatment.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

As such, the Board finds that further development is 
necessary to address the etiology of the Veteran's claimed 
disabilities.  The Board will, therefore, remand these issues 
to schedule the Veteran for a VA examination to obtain a 
medical opinion regarding the medical probability that a back 
disability, left hand numbness, altered gait, or neck 
disability are  attributable to military service or to a 
service-connected disability.

A review of the record on appeal reveals that the Veteran 
received and/or continues to receive treatment for his 
claimed disabilities at the VA Medical Centers in Bremerton, 
American Lakes, Seattle, and Puget Sound.  Therefore, while 
the appeal is in remand status, the RO should obtain and 
associate with the record all of the Veteran's outstanding 
records from these facilities.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA adjudicators are deemed to have constructive 
notice of VA treatment records).    

As to the claim for a higher initial evaluation for type 2 
diabetes mellitus, in a March 2006 statement the Veteran 
expressed disagreement with the rating assigned this 
disability in the January 2006 rating decision.  No further 
action was taken by the RO.  Therefore, this issue must be 
remanded to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  When 
issuing the statement of the case, the RO should also take 
into account the Court's holding in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (holding that it is possible for a 
Veteran to have "separate and distinct manifestations" from 
the same injury, permitting different disability ratings).  

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain the Veteran's outstanding VA 
treatment records from the VA Medical 
Centers in Bremerton, American Lakes, 
Seattle, and Puget Sound.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the claimant notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder, 
and the Veteran offered an opportunity to 
respond.

2.  After undertaking the above 
development to the extent possible, make 
arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an orthopedic examination.  
Advise the Veteran that failure to appear 
for an examination as requested, without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2009).  
The claims files, including a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The examiner should 
take a detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted.  
Thereafter, the examiner should provide 
answers to the following questions:

a. Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran has 
a current back disability, a chronic 
disability manifested by left hand 
numbness, a chronic disability 
manifested by an altered gait, 
and/or a neck disability?

b. Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any of the 
Veteran's disabilities and/or its 
residuals began during service or 
are causally linked to any incident 
of service?

c. Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any arthritis 
of the back, left hand, and/or neck 
manifested itself to a compensable 
degree in the first post-service 
year?

d. Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any of the 
Veteran's disabilities were caused 
or aggravated by an already service 
connected disability and/or his 
back?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also advises that the 
term "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

3.  After undertaking the above 
development, provide the Veteran with 
updated VCAA notice as to all the issue 
on appeal including a TDIU in accordance 
with the Court's holding in Dingess, 
supra; 38 U.S.C.A. §§ 5103, 5103A; and 
38 C.F.R. § 3.159.  

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of a higher initial 
rating for PTSD, including consideration 
of TDIU, and entitlement to service 
connection for a back disability as well 
as entitlement to service connection a 
chronic disability manifested by left 
hand numbness, a chronic disability 
manifested by an altered gait, and a neck 
disability including secondary to a 
service connected back disability.  If 
any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

5.  As to the claim for a higher initial 
evaluation for type 2 diabetes mellitus, 
the RO should issue a statement of the 
case which, among other things, takes 
into account the Court's holding in 
Esteban.  Only if the Veteran thereafter 
files a timely substantive appeal should 
this issue be returned for review by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


